Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 4-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for transdermal alcohol sensing of a user, the system comprising: an alcohol sensor; a housing coupled to the alcohol sensor; a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of the user; a first processing system coupled to the housing, wherein the first processing system is configured to communicate with a second processing system, the second processing system coupled to a second housing comprising an electronic display and operable to receive signals from the first processing system, wherein the first processing system is configured to determine a first user location of a set of user locations, and wherein the second processing system is operable to: determine a second user location of the set of user locations; determine a value of an intoxication metric based on the signals; and control the electronic display based on the value of the intoxication metric, in the context as claimed.

Regarding claims 12-14 and 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for transdermal alcohol sensing, the system comprising: an alcohol sensor; a housing coupled to the alcohol sensor; a processing system coupled to an electronic display and operable to receive signals from the alcohol sensor, wherein at least a portion of the processing system is located remotely from the housing, wherein the processing system is operable to: determine a value of an intoxication metric based on the signals; and control the electronic display based on the value of the intoxication metric; [[and]] a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of a wrist of the user; and a biological sensor onboard the fastener and in communication with the processing system, wherein the biological sensor comprises a heart rate sensor, and wherein the processing system is configured to determine a correlation between the intoxication metric and a heart rate metric determined based on the heart rate sensor, in the context as claimed.


The closest prior art of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683